Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-19 are pending and examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) received on 1/2/2020 and 8/23/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
Claim 9 recites “a reaction section”. [0063] of the instant Specification states that the reaction section is a reaction controller. For purposes of examination, the limitation “a reaction section” has been examined as a reaction controller, or any region of space capable of allowing a reaction to proceed.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a size-information acquiring section…” in claims 1 and 19, “an analyte-information acquiring section…” in claims 1 and 19, “a distribution-data generating section…” in claims 1 and 19, “a class-setting section…” in claims 1-3, 15, and 16, “a concentration-determining section…” in claims 1, 4, and 19, “a reaction-field generating section…” in claims 6-8, and “a data-processing section…” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0074]-[0075] of the instant Specification teaches that the size-information acquiring section is a detector and a controller. For purposes of examination, the examiner will interpret the size-information acquiring section to be a detector and controller, and equivalents thereof. [0070]-[0071] of the instant Specification teaches that the analyte-information acquiring section is a light source, detector and controller. For purposes of examination, the examiner will interpret the analyte-information acquiring section to be a light source, detector and controller, and equivalents thereof. Fig. 1 of the instant Drawings and [0079] of the instant Specification teach that the distribution-data generating section is part of the information processing unit, which includes a computer. For purposes of examination, the examiner will interpret the distribution-data generating section to be a computer, and equivalents thereof. Fig. 1 of the instant Drawings and [0079] of the instant Specification teach that the class-setting section is part of the information processing unit, which includes a computer. For purposes of examination, the examiner will interpret the class-setting section to be a computer, and equivalents thereof. Fig. 1 of the instant Drawings and [0079] of the instant Specification teach that the concentration-determining section is part of the information processing unit, which includes a computer. For purposes of examination, the examiner will interpret the concentration-determining section to be a computer, and equivalents thereof.  [0039]-[0044] teaches that the reaction-field generating section is a plurality of extremely small wells formed on a glass or resin substrate, a glass or resin substrate subjected to water-repellent treatment or oil-repellent treatment in a predetermined pattern, or an emulsion-generating section such as an agitator or ultrasonic homogenizer. For purposes of examination, the examiner will interpret the reaction-field generating section to be a plurality of extremely small wells formed on a glass or resin substrate, a glass or resin substrate subjected to water-repellent treatment or oil-repellent treatment in a predetermined pattern, or an emulsion-generating section such as an agitator or ultrasonic homogenizer, or equivalents thereof. Further, in claims 7 and 8, the reaction-field generating section is further limited to be configured to generate an emulsion. Therefore, for purposes of examination, in claims 7 and 8, the examiner will interpret the reaction-field generating section to be an emulsion-generating section such as an agitator or ultrasonic homogenizer, or equivalents thereof. [00100] of the instant Specification teaches that the data-processing section may be the class-setting section, which Fig. 1 of the instant Drawings and [0079] of the instant Specification teach that the class-setting section is part of the information processing unit, which includes a computer. For purposes of examination, the examiner will interpret the data-processing section to be a computer, and equivalents thereof.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "wherein the chemical" in Ln. 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the above limitation has been examined as “further comprising a chemical, wherein the chemical” to provide sufficient antecedent basis.
Claim 12 recites the limitation “the reaction” in Ln. 2. There is insufficient antecedent basis for this claim. Further, Claim 9 recites “a reaction”. For purposes of compact prosecution, Claim 12 has been examined as depending from Claim 9 to provide sufficient antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garstecki et al. (US Pub. No. 2014/0278143; hereinafter Garstecki).

Regarding Claim 17, Garstecki discloses an analysis method for analyzing a concentration of an analyte in a sample ([0001]). The analysis method comprises: 
	a size-information acquiring step of acquiring information about a size of each of a plurality of reaction fields generated by splitting a liquid containing the sample ([0066], [0231], see Fig. 3A, a sample partitioned into droplets has the droplets sorted by size into various compartments).
	An analyte-information acquiring step of acquiring information about presence of the analyte in each of the plurality of reaction fields ([0118], [0120], [0192]).	A distribution-data generating step of dividing a size distribution of the reaction fields into a plurality of classes and generating distribution data containing, for each class, at least one piece of information selected from the group consisting of information about a number of positive reaction fields that are reaction fields in which the analyte has been detected and information about a number of negative reaction fields that are reaction fields in which no analyte has been detected, based on the information acquired by the size-information acquiring step and the analyte-information acquiring step ([0192], [0231], see Fig. 3A, which shows that each compartment is categorized by different volumes. Each compartment is categorized as having 0% probability of analyte concentration, i.e. none of the droplets contain analyte, 100% probability of analyte concentration, i.e. all of the droplets contain analyte, or somewhere between 0-100% concentration, i.e. only some of the droplets contain analyte. The preferred compartments for analysis are those compartments having a volume where the probability of analyte concentration is somewhere between 0-100% concentration). 
	A concentration-determining step of determining the concentration of the analyte in the sample based on, of the distribution data, data for at least one of the plurality of classes in which the number or proportion of the positive reaction fields or the number or proportion of the negative reaction fields falls within a predetermined range ([0086], [0192], [0231], See Fig. 3A, which shows that only an “active stripe” of compartments of volumes are used for concentration estimation, the active stripe including compartments that have a greater than 0% and less than 100% probability of containing analyte).

Regarding Claim 18, Garstecki discloses a computer-readable storage medium storing a program configured to cause a computer to perform a process on detection data containing information about a size of each of a plurality of reaction fields generated by splitting a liquid containing a sample containing an analyte and information about presence of the analyte in each of the plurality of reaction fields ([0066], [0118], [0120], [0231], see Fig. 3A, a sample partitioned into droplets has the droplets sorted by size into various compartments. Each compartment is categorized as having 0% probability of analyte concentration, i.e. none of the droplets contain analyte, 100% probability of analyte concentration, i.e. all of the droplets contain analyte, or somewhere between 0-100% concentration, i.e. only some of the droplets contain analyte, [0192], a computer contains memory configured with instructions that, when executed by a processor, cause the processor to estimate the concentration of analyte within the sample). The process comprises: 
	a distribution-data generating step of dividing a size distribution of the reaction fields into a plurality of classes and generating, from the detection data, distribution data containing, for each class, at least one piece of information selected from the group consisting of information about a number of positive reaction fields that are reaction fields in which the analyte has been detected and information about a number of negative reaction fields that are reaction fields in which no analyte has been detected ([0192], [0231], see Fig. 3A, which shows that each compartment is categorized by different volumes. Each compartment is categorized as having 0% probability of analyte concentration, i.e. none of the droplets contain analyte, 100% probability of analyte concentration, i.e. all of the droplets contain analyte, or somewhere between 0-100% concentration, i.e. only some of the droplets contain analyte. The preferred compartments for analysis are those compartments having a volume where the probability of analyte concentration is somewhere between 0-100% concentration). 
	A concentration-determining step of determining the concentration of the analyte in the sample based on, of the distribution data, data for at least one of the plurality of classes in which the number or proportion of the positive reaction fields or the number or proportion of the negative reaction fields falls within a predetermined range ([0086], [0192], [0231], See Fig. 3A, which shows that only an “active stripe” of compartments of volumes are used for concentration estimation, the active stripe including compartments that have a greater than 0% and less than 100% probability of containing analyte).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 9-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Garstecki.

Regarding Claim 1, Garstecki discloses an analysis system for analyzing a concentration of an analyte in a sample ([0001]). The analysis system comprises: 
	Information that is acquired about a size of each of a plurality of reaction fields generated by splitting a liquid containing the sample ([0066], [0231], see Fig. 3A, a sample partitioned into droplets has the droplets sorted by size into various compartments).  
	An analyte-information acquiring section configured to acquire information about presence of the analyte in each of the plurality of reaction fields ([0118], [0120], [0192]. As shown in the Claim Interpretation section above, the analyte-information acquiring section has been interpreted as a light source, detector, and controller, and equivalents thereof).
	A distribution-data generating section configured to divide a size distribution of the reaction fields into a plurality of classes and to generate distribution data containing, for each class, at least one piece of information selected from the group consisting of information about a number of positive reaction fields that are reaction fields in which the analyte has been detected and information about a number of negative reaction fields that are reaction fields in which no analyte has been detected, based on the information acquired by the analyte-information acquiring section ([0192], [0231], see Fig. 3A, which shows that each compartment is categorized by different volumes. Each compartment is categorized as having 0% probability of analyte concentration, i.e. none of the droplets contain analyte, 100% probability of analyte concentration, i.e. all of the droplets contain analyte, or somewhere between 0-100% concentration, i.e. only some of the droplets contain analyte. The preferred compartments for analysis are those compartments having a volume where the probability of analyte concentration is somewhere between 0-100% concentration. Further, the concentration and number of compartments are determined by a computer. As shown in the Claim Interpretation section above, the distribution-data generating section has been interpreted as a computer, and equivalents thereof).
	A class is set for concentration determination based on the at least one piece of information selected from the group consisting of the information about the number of positive reaction fields and the information about the number of negative reaction fields ([0086], [0192], [0231], see Fig. 3A).	
	A concentration-determining section configured to determine the concentration of the analyte in the sample based on, of the distribution data, data for the class set ([0086], [0192], [0231], see Fig. 3A, a computer is used to estimate the concentration of the analyte in the sample. As shown in the Claim Interpretation section above, the concentration-determining section has been interpreted as a computer, and equivalents thereof).
	Garstecki fails to explicitly disclose:
a size-information acquiring section configured to acquire information about a size of each of a plurality of reaction fields generated by splitting a liquid containing the sample;
that the distribution-data generating section is configured to divide a size distribution of the reaction fields into a plurality of classes based on the information acquired by the size-information acquiring section;
a class-setting section configured to set a class used for concentration determination based on the at least one piece of information selected from the group consisting of the information about the number of positive reaction fields and the information about the number of negative reaction fields; and
that the concentration-determining section is configured to determine the concentration of the analyte based on data for the class set by the class-setting section.
	However, with regards to the size-information acquiring section configured to acquire information about a size of each of the plurality of reaction fields, and a class-setting section configured to set a class used for concentration determination, Garstecki teaches acquiring information about a size of each of the plurality of reaction fields ([0066], [0231], see Fig. 3A, a sample partitioned into droplets has the droplets sorted by size into various compartments), and setting a class for concentration determination ([0086], [0192], [0231], see Fig. 3A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Garstecki to include a size-information acquiring section, thereby configuring the distribution-data generating section to divide a size distribution of the reaction fields into classes based on information acquired by the size-information acquiring section. The motivation would have been that Garstecki has been shown to teach acquiring size information of droplets in order to find droplets that have the ideal size for estimating concentration ([0066], [0086], [0231], see Fig. 3A). Therefore, providing a size-information acquiring section, i.e. a detector and controller, and equivalents thereof, as detailed in the Claim Interpretation section of this instant Office Action, would allow for the acquiring of droplet size to be automated, thereby reducing processing time and decreasing user error. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a class-setting section configured to set a class used for concentration determination, thereby configuring the concentration-determining section to determine the concentration of analyte based on data for the class set by the class-setting section. The motivation would have been that Garstecki has been shown to teach setting a class for concentration determination based on information about the number of positive and negative reaction fields in each class, as selecting classes that have greater than 0% and less than 100% probability of containing the analyte provide the most information about sample concentration ([0086], [0192], [0231], see Fig. 3A). Therefore, providing a class-setting section, i.e. a computer and equivalents thereof, as detailed in the Claim Interpretation section of this instant Office Action, would allow for the setting of classes to be automated, thereby reducing processing time and decreasing user error.	
	Note: The instant Claims contain a large amount of functional language (ex: “configured to capture…”, “configured to split…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding Claim 2, modified Garstecki discloses the analysis system according to Claim 1. Modified Garstecki further discloses that the class-setting section is configured to set, as the class used for concentration determination, at least one class in which the number or proportion of the positive reaction fields or the number or proportion of the negative reaction fields falls within a predetermined range (see Claim 1 above at modified Garstecki teaching the class-setting section in [0086], [0192], [0231], Fig. 3A. These citations also show that an “active stripe” of compartments of volumes are used for concentration estimation, the active stripe including compartments that have a greater than 0% and less than 100% probability of containing analyte).

Regarding Claim 3, modified Garstecki discloses the analysis system according to Claim 1. Modified Garstecki further discloses that the class-setting section is configured to dismiss at least one class in which the number or proportion of the positive reaction fields or the number or proportion of the negative reaction fields does not fall within a predetermined range and to set an undismissed class as the class used for concentration determination (see Claim 1 above at modified Garstecki teaching the class-setting section in [0086], [0192], [0231], Fig. 3A. These citations also show that an “active stripe” of compartments of volumes are used for concentration estimation, the active stripe including compartments that have a greater than 0% and less than 100% probability of containing analyte, and compartments of volumes larger and smaller than this “active stripe” are dismissed as having a 100% probability of containing analyte and a 0% probability of containing analyte, respectively).

Regarding Claim 6, modified Garstecki discloses the analysis system according to Claim 1. Modified Garstecki further discloses a reaction-field generating section configured to split the liquid to generate the plurality of reaction fields ([0074], the samples can be partitioned by using arrays of wells on a microarray. The reaction-field generating section has been interpreted under 35 U.S.C. 112(f) as being a plurality of extremely small wells formed on a glass or resin substrate, a glass or resin substrate subjected to water-repellent treatment or oil-repellent treatment in a predetermined pattern, or an emulsion-generating section such as an agitator or ultrasonic homogenizer, or equivalents thereof as shown in the Claim Interpretation section. As the array of wells on a microarray performs the same function as a plurality of extremely small wells formed on a glass or resin substrate, is interchangeable with a plurality of extremely small wells formed on a glass or resin substrate, and there are not substantial differences between an array of wells on a microarray and a plurality of extremely small wells formed on a glass or resin substrate, the array of wells on a microarray is an equivalent. See MPEP 2183).

Regarding Claim 9, modified Garstecki discloses the analysis system according to Claim 1. Modified Garstecki further discloses that the liquid contains a chemical for making the analyte detectable, the analysis system further comprising a reaction section configured to allow a reaction due to the chemical to proceed in each of the plurality of reaction fields to make the analyte detectable ([0050], the sample is partitioned and mixed with reagents to allow for amplification of the presence of particles in the compartments, [0192], a means for carrying out the amplification reaction includes a computer with instructions stored on it that are executed by a processor. See the Claim Interpretation section above, where the reaction section has been examined as a reaction controller, or any region of space capable of allowing a reaction to proceed).

Regarding Claim 10, modified Garstecki discloses the analysis system according to Claim 1. Modified Garstecki further discloses that the analyte comprises a nucleic acid ([0062]).

Regarding Claim 11, modified Garstecki discloses the analysis system according to Claim 10. Modified Garstecki further discloses a chemical, wherein the chemical comprises an amplification reagent for amplification of the nucleic acid and a fluorescent reagent that emits fluorescence by interaction with the nucleic acid ([0050], [0062], [0064], [0118], see also [0003], which states that in PCR nucleic acids are labelled with fluorescent dyes that display strong fluorescence only after complex formation with a double-stranded DNA).

Regarding Claim 12, modified Garstecki discloses the analysis system according to Claim 10. Modified Garstecki further discloses that the reaction comprises PCR ([0064]).

Regarding Claim 13, modified Garstecki discloses the analysis system according to Claim 9. Modified Garstecki further discloses that the reaction section includes a temperature regulator configured to regulate a temperature of each of the plurality of reaction fields ([0064], the PCR reaction preferably comprises cyclic temperature variation. Therefore, there must intrinsically be a temperature regulator incorporated into the system).

Regarding Claim 14, modified Garstecki discloses the analysis system according to Claim 1. Modified Garstecki further discloses that the size distribution of the plurality of reaction fields is polydisperse ([0231], see Fig. 3A, which shows that the compartments have different volumes, and are therefore polydisperse, see also [0001]).

Regarding Claim 15, modified Garstecki discloses the analysis system according to Claim 1. Modified Garstecki further discloses that the class-setting section is configured to set at least one class in which a proportion of the positive reaction fields is from 0% to less than 100% as the class used for concentration determination (see Claim 1 above at modified Garstecki teaching the class-setting section in [0086], [0192], [0231], Fig. 3A. Further, in [0231], Fig. 3A, the selected class has a proportion of positive fields of greater than 0%, but less than 100%).

Regarding Claim 16, modified Garstecki discloses the analysis system according to Claim 1. Modified Garstecki further discloses the class-setting section (see Claim 1 above at modified Garstecki teaching the class-setting section in [0086], [0192], [0231], Fig. 3A).
	Modified Garstecki fails to explicitly disclose that the class-setting section is configured to set at least one class in which a proportion of the positive reaction fields is from 0% to less than 90% as the class used for concentration determination.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the class-setting section be configured to set a class where the proportion of positive reaction fields is from 0% to less than 90% as the class used for concentration determination. Garstecki teaches that suitable classes will have a proportion of positive fields of greater than 0% and less than 100% to contain the most information regarding the concentration of analyte in the sample ([0086], [0192], [0231], Fig. 3A). Therefore, selecting a class within the range of 0% to less than 90%, rather than from greater than 0% to less than 100%, would also be reasonably expected to contain a class that contains the most information regarding the concentration of analyte in the sample, and would be a matter of routine experimentation that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention.

Regarding Claim 19, Garstecki discloses an analysis system for analyzing a concentration of an analyte in a sample ([0001]). The analysis system comprises: 
	Information that is acquired about a size of each of a plurality of reaction fields generated by splitting a liquid containing the sample ([0066], [0231], see Fig. 3A, a sample partitioned into droplets has the droplets sorted by size into various compartments).
	An analyte-information acquiring section configured to acquire information about presence of the analyte in each of the plurality of reaction fields ([0118], [0120], [0192]. As shown in the Claim Interpretation section above, the analyte-information acquiring section has been interpreted as a light source, detector, and controller, and equivalents thereof).
	A distribution-data generating section configured to divide a size distribution of the reaction fields into a plurality of classes and to generate distribution data containing, for each class, at least one piece of information selected from the group consisting of information about a number of positive reaction fields that are reaction fields in which the analyte has been detected and information about a number of negative reaction fields that are reaction fields in which no analyte has been detected, based on the information acquired by the analyte-information acquiring section ([0192], [0231], see Fig. 3A, which shows that each compartment is categorized by different volumes. Each compartment is categorized as having 0% probability of analyte concentration, i.e. none of the droplets contain analyte, 100% probability of analyte concentration, i.e. all of the droplets contain analyte, or somewhere between 0-100% concentration, i.e. only some of the droplets contain analyte. The preferred compartments for analysis are those compartments having a volume where the probability of analyte concentration is somewhere between 0-100% concentration. Further, the concentration and number of compartments are determined by a computer. As shown in the Claim Interpretation section above, the distribution-data generating section has been interpreted as a computer, and equivalents thereof).
	The distribution data is processed based on the at least one piece of information selected from the group consisting of the information about the number of positive reaction fields and the information about the number of negative reaction fields ([0086], [0192], [0231], see Fig. 3A, as the preferred compartments for analysis are those compartments having a volume where the probability of analyte concentration is somewhere between 0-100% concentration, rather than compartments where the probability of analyte concentration is 0% or 100%, the prioritization of preference for these compartments can be considered a processing of distribution data based on the number of positive and negative reaction fields).
	A concentration-determining section configured to determine the concentration of the analyte in the sample based on the distribution data processed ([0086], [0192], [0231], see Fig. 3A, a computer is used to estimate the concentration of the analyte in the sample. As shown in the Claim Interpretation section above, the concentration-determining section has been interpreted as a computer, and equivalents thereof).
	Garstecki fails to explicitly disclose:
a size-information acquiring section configured to acquire information about a size of each of a plurality of reaction fields generated by splitting a liquid containing the sample;
that the distribution-data generating section is configured to divide a size distribution of the reaction fields into a plurality of classes based on the information acquired by the size-information acquiring section;
a data-processing section configured to process the distribution data based on the at least one piece of information selected from the group consisting of the information about the number of positive reaction fields and the information about the number of negative reaction fields; and
that the concentration-determining section is configured to determine the concentration of the analyte based on the distribution data processed by the data-processing section.
	However, with regards to the size-information acquiring section configured to acquire information about a size of each of the plurality of reaction fields, and a data-processing section configured to process the distribution data based on the at least one piece of information selected from the group consisting of the information about the number of positive reaction fields and the information about the number of negative reaction fields, Garstecki teaches acquiring information about a size of each of the plurality of reaction fields ([0066], [0231], see Fig. 3A, a sample partitioned into droplets has the droplets sorted by size into various compartments), and processing distribution data based on the at least one piece of information selected from the group consisting of the information about the number of positive reaction fields and the information about the number of negative reaction fields ([0086], [0192], [0231], see Fig. 3A, as the preferred compartments for analysis are those compartments having a volume where the probability of analyte concentration is somewhere between 0-100% concentration, rather than compartments where the probability of analyte concentration is 0% or 100%, the prioritization of preference for these compartments can be considered a processing of distribution data based on the number of positive and negative reaction fields). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Garstecki to include a size-information acquiring section, thereby configuring the distribution-data generating section to divide a size distribution of the reaction fields into classes based on information acquired by the size-information acquiring section. The motivation would have been that Garstecki has been shown to teach acquiring size information of droplets in order to find droplets that have the ideal size for estimating concentration ([0066], [0086], [0231], see Fig. 3A). Therefore, providing a size-information acquiring section, i.e. a detector and controller, and equivalents thereof, as detailed in the Claim Interpretation section of this instant Office Action, would allow for the acquiring of droplet size to be automated, thereby reducing processing time and decreasing user error. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a data-processing section configured to process the distribution data based on the at least one piece of information selected from the group consisting of the information about the number of positive reaction fields and the information about the number of negative reaction fields, thereby configuring the concentration-determining section to determine the concentration of the analyte based on the distribution data processed by the data-processing section. The motivation would have been that Garstecki has been shown to teach processing distribution data based on the number of positive and negative reaction fields for each class in order to identify a preferred class that would provide the most information about sample concentration with a concentration of positive reaction fields between 0 to 100% ([0086], [0192], [0231], see Fig. 3A). Therefore, providing a data-processing section, i.e. a computer and equivalents thereof, as detailed in the Claim Interpretation of this instant Office Action, would allow for the identifying and selecting of preferred classes for estimating analyte concentration to be automated, thereby reducing processing time and decreasing user error.	
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Garstecki, as applied to claims 1-3, 6, 9-16, and 19 above, in view of Majumdar et al. (US Pub. No. 2016/0312274; hereinafter Majumdar; already of record on the IDS received 1/2/2020).

Regarding Claim 4, modified Garstecki discloses the analysis system according to Claim 1. Modified Garstecki further discloses the concentration-determining section (see Claim 1 above at Garstecki teaching the concentration-determining section in [0192], [0231], Fig. 3A).
	Modified Garstecki fails to explicitly disclose that the concentration-determining section is configured to determine a number of molecules or particles of the analyte in each of the classes based on a Poisson model.
	Majumdar is in the analogous field of determining concentration of target nucleic acids (Majumdar [0004]). Majumdar teaches a section that is configured to determine a number of molecules or particles of analyte in classes based on a Poisson model (Majumdar [0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the concentration-determining section of modified Garstecki to be configured to determine a number of molecules or particles of analytes in classes based on a Poisson model as in Majumdar, as Majumdar teaches that a Poisson model can be used to accurately predict the number of molecules of an analyte in a sample when the sample is divided into partitions of equal size (Majumdar [0002]-[0003]). Therefore, when polydisperse droplets are separated into classes of droplets of like size, as in Garstecki (Garstecki; [0086], [0192], [0231], see Fig. 3A), the Poisson model can be used to accurately predict the number of analytes in each class. Further, Majumdar teaches that the Poisson model is commonly used to predict the number of molecules of analyte present in a sample (Majumdar [0002]).

Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Garstecki, as applied to claims 1-3, 6, 9-16, and 19 above, in view of Chiu et al. (US Pub. No. 2017/0175174; hereinafter Chiu).

Regarding Claim 5, modified Garstecki discloses the analysis system according to Claim 1. Modified Garstecki further discloses the size-information acquiring section and the analyte-information acquiring section (see Claim 1 above at Garstecki teaching the analyte-information acquiring section in [0118], [0120], and [0192], and modified Garstecki teaching the size-information acquiring section in [0066], [0231], Fig. 3A).
	Modified Garstecki fails to explicitly disclose that the size-information acquiring section and the analyte-information acquiring section each include an image capture unit configured to capture an image of at least some of the plurality of reaction fields.
	Chiu is in the analogous field of determining analyte concentration in a plurality of sample droplets (Chiu [0012]). Chiu teaches an image capture unit configured to capture images of reaction fields for acquiring the size information of the reaction fields (Chiu; [0012], [0019], [0034], see Figs. 5A and 5B, where images from an imaging source are used to obtain information on droplet size and target molecule presence), and an image capture unit configured to capture images of reaction fields to acquire information about the presence of analyte in the reaction fields (Chiu; [0012], [0019], [0034], see Figs. 5A and 5B, where images from an imaging source are used to obtain information on droplet size and target molecule presence). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the size-information acquiring section and analyte-information acquiring section in the system of modified Garstecki to each include an image capture unit configured to capture an image of at least some of the plurality of reaction fields as in Chiu, as Chiu teaches that an image capture unit can be used to obtain information on droplet size and target molecule presence (Chiu; [0012], [0019], [0034], see Figs. 5A and 5B), and this information can be used to determine the concentration of the sample in the droplets (Chiu [0012]).

Regarding Claim 7, modified Garstecki discloses the analysis system according to Claim 6. Modified Garstecki further discloses the reaction-field generating section (see Claim 6 above at Garstecki teaching the reaction-field generating section in [0074]).
	Modified Garstecki fails to explicitly disclose that the reaction-field generating section is configured to generate an emulsion of the liquid dispersed in droplet form in a second liquid incompatible with the liquid.
	Chiu teaches a reaction-field generating section that is configured to generate an emulsion of liquid dispersed in droplet form in a second liquid incompatible with the liquid, the emulsion generated by mechanical emulsification (Chiu [0056]-[0058]. See the Claim Interpretation section, which states that for claims 7 and 8, the reaction-field generating section has been interpreted as an emulsion-generating section such as an agitator or ultrasonic homogenizer, or equivalents thereof). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modified the reaction-field generating section in the system of modified Garstecki to be configured to generate an emulsion of liquid dispersed in droplet form in a second liquid incompatible with the liquid, the emulsion generated by mechanical emulsification as in Chiu, as Chiu teaches that droplets of various sizes can be generated by an emulsion-generating section that operates by mechanical emulsification, and the droplets of various sizes that are produced can be used to quantify analyte concentration using digital PCR (Chiu; [0056]-[0058], [0075]). Further, with emulsification, droplet generation is simple, is compatible with basic instrumentation, minimal space is required to accommodate a large number of droplets, and the assay is simplified (Chiu [0056]).

Regarding Claim 8, modified Garstecki discloses the analysis system according to Claim 7. Modified Garstecki further discloses that the reaction-field generating section is configured to generate the emulsion by membrane emulsification or mechanical emulsification (see Claim 7 above at Chiu teaching mechanical emulsification in [0056]-[0058]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798